Thomas




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 12, 2014

                                    No. 04-13-00800-CV

                                     Brenda PICKENS,
                                         Appellant

                                               v.

                                 Thomas LEYTHAM, M.D.,
                                         Appellee

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-00666
                       Honorable David A. Canales, Judge Presiding


                                       ORDER
Sitting:      Catherine Stone, Chief Justice
              Karen Angelini, Justice
              Sandee Bryan Marion, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice


       The court has considered the Appellant's Motion for En Banc Reconsideration, and the
motion is DENIED.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of May, 2014.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court